PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/114,497
Filing Date: 28 Aug 2018
Appellant(s): CANNIFF, Justin, Charles



__________________
Michael D. Wiggins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2020.

I	Appellant’s statement about “Real party in Interest” is correct.
II	Appellant’s statement about “Related Appeals and Interferences” is correct.
III	Appellant’s “Summary of Claimed Subject Matter” includes for independent claims 1 and 15, location in the specification and drawing, where each limitation is supported. Examiner has no comments regarding this matter.

IV	Response to Argument

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/04/2020 from which the appeal is taken is being maintained by the examiner. 

Evidence relied upon	
D1
Rajinder Dhindsa et al
US Pub 2011/0108524
Pub  05/12/2011
D2
Sun et al
US Pub 2017/0110293
Pub 04/20/2017
D3
Han et al 
US 6508911
Pat 01/21/2003



IV. A (a) 	Response to Appellant’s argument that 
“Dhindsa fails to disclose a confinement ring including a recess and a lower ring arranged within the recess as recited in Claim 1.” (Br. Page 7)
As discussed in the rejection, the peripheral ring (112) of Dhindsa is the confinement ring while conductive control ring (136) is the corresponding lower ring of claim 1. It is also noted 
Appellant argues that conductive ring corresponding to lower ring is not arranged within a recess of peripheral ring corresponding to the confinement ring.
It is noted that one of ordinary skill in the art would clearly recognize that the arrangement of a ring arranged in a recess is merely a way to position it next to confinement ring to allow it to slide with respect to the confinement ring in order to control the size of openings. 
As discussed in the rejection, Dhindsa does not through its Fig 1, explicitly disclose an arrangement of recess. Dhindsa however states the following:
“The arrangement also includes a conductive control ring that is positioned next to the peripheral ring and is configured to include plurality of slots. The pressure control is achieved by moving the conductive control ring relative to the peripheral ring such that a first slot on the peripheral ring and a second slot on the conductive control ring are offset with respect to one another in a range of zero offset to full offset.”(Emphasis added) (See the Abstract)

It is noted that in Fig 1 of Dhindsa the mechanism to keep the conductive control ring next to the peripheral ring is by having the conductivity ring surrounding the peripheral ring. One would recognize that arranging the lower ring in recess is merely to provide an equivalent mechanism to allow the lower ring to remain next to confinement ring while sliding next to it. 
Dhindsa further stated as below: 
“In an embodiment, the conductive control ring may be positioned either within or outside of the confinement region (confinement region refers to the periphery surrounded by the peripheral ring). The conductive control ring is positioned next to the peripheral ring. As discussed herein, the term "next to" may refer to but are not limited to nested inside and out, nested within one another, adjacent, separated by a small gap, and the like. (Emphasis added) (Para 19 and 34)

A case law applicable to this issue states: 
That mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
In this case this case law is applicable since the devices of Dhindsa and claim operate exactly in the same way. There does not appear to be any unexpected advantage or criticality of using a recess to position a lower ring next to a confinement ring compared to having a conductivity control ring surround a peripheral ring so that the conductivity ring is positioned next to peripheral ring to operate exactly in the same way. 
The appellant has also not indicated any special or unexpected advantage or criticality of using a recess to position a sliding surface like that of lower ring to a confinement ring. The disclosed device of Dhinsa also positions conductivity control ring next to peripheral ring.
Further, Appellant states as below:
For example, Appellant respectfully submits that the arrangement of the conductive control ring 138 relative to the peripheral ring 112 shown above already illustrates the “nested” arrangement described in Dhindsa. More specifically, the peripheral ring 112 is shown nested within the conductive control ring 138. Appellant notes that claim 6 of Dhindsa also recites this arrangement as follows: “said peripheral ring is nested inside said conductive control ring such that said conductive control ring surrounds said peripheral ring.” (Br. Page 9)

In response it is noted that this is a misrepresentation of what is stated in paragraph 19 and 34.  In these paragraphs Dhindsa suggests several ways of positioning conductivity control ring next to peripheral ring and without being too specific, uses the word “nest” to suggest any number of ways where the two could be intimately positioned to allow sliding rotation. This 
Still further, Appellant states as below: 

For example, “the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious” MPEP §2141(111). Conclusory statements do not provide a “clear articulation of the[se] reason(s)”. “[Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F. 3d 977, 988 (CA Fed. 2006) (cited with approval in KSR). (Br. Pages 11-12)  

In response it is noted that the rejection is proper in view of KSR vs Teleflex. It has been established that simple substitution of one known element for another to obtain predictable result was obvious. In this case, holding a surface in recess in order to slide with respect to it was well known. Therefore applying it in order to slide and rotate a lower ring with respect a confinement ring by holding it in a recess would have been obvious.
The remaining Appeal Brief includes repeats the arguments discussed responded to above.
	Regarding the references of Sun and Han the Appellant notes that they also do not disclose lower ring arranged within recess. 	In response it is noted that these references were used to disclose coating material of confinement and lower ring of dependent claims and did not disclose the lower ring arranged within recess which is the primary issue for the board to resolve.

For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        

Conferees:

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.